Citation Nr: 0929341	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California

As support for his claim, in May 2009, the Veteran presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing).  

At the hearing, the Veteran directly submitted to the Board 
additional evidence regarding his service connection claim 
for an acquired psychiatric disorder.  The RO has not 
considered this evidence; however, the Veteran has signed a 
waiver of initial RO consideration in the VA Form 646 dated 
in March 2009.  See 38 C.F.R. 
§ 20.1304(c) (2008).  Thus, there is no requirement for a 
remand to the RO for initial consideration of the new 
evidence.


FINDINGS OF FACT

1.  Although the Veteran is currently diagnosed with several 
acquired psychiatric disorders, there is no competent 
evidence that any of these disorders are linked to his 
military service.  There is also no evidence of an acquired 
psychiatric disorder during service or for several years 
thereafter, or of a psychosis within one year after service.  

2.  The Veteran has been diagnosed with PTSD.

3.  The evidence does not show, and the Veteran does not 
allege, that he engaged in combat with the enemy; the 
Veteran's alleged in-service stressor is not related to 
combat.

4.  There is no corroborating evidence that the Veteran's 
alleged in-service stressor, to which the development of PTSD 
is attributed, actually occurred.


CONCLUSIONS OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1(n), 3.102, 3.159, 3.301, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in November 2004 and 
November 2005.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

Furthermore, the May 2006 letter from the RO advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in December 2005, 
the preferred sequence.  But in Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or a supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of a 
SOC in April 2007.  Therefore, since the VA cured the timing 
error and because the Veteran did not challenge the 
sufficiency of the notice, the Board finds that the VA 
complied with its duty to notify.  In essence, the timing 
defect in the notices has been rectified by the latter 
readjudication.    

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
personnel records (SPRs), and VA treatment records.  The 
Veteran has submitted personal statements, and hearing 
testimony.  The Veteran has not provided authorization for 
the VA to obtain any additional private medical records, nor 
has he indicated that such records exist.  

When service medical records (STRs) are lost or missing, VA 
has a heightened obligation to satisfy the duty to assist.  
In this case, the RO, through the National Personnel Records 
Center (NPRC), a military records repository, was unable to 
secure the Veteran's STRs.  Under these circumstances, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the Veteran's medical records have 
been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
this regard, in a December 2005 Memorandum the VA indicated 
that all procedures to obtain missing in-service STRs were 
correctly followed, and that all efforts had been exhausted, 
such that further attempts would be futile.  The NPRC also 
responded in September 2005 that it was unable to locate any 
further STRs for the Veteran.  There is no basis for any 
further pursuit of SMRs.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
acquired psychiatric disorder claim at issue.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  The evidence 
reflects neither an acquired psychiatric disorder disability 
in service, nor a presumptive psychosis within one year of 
service.  Further, there is neither medical evidence 
demonstrating that any current acquired psychiatric disorder 
is linked to service, nor sufficient evidence of continuity 
of symptomatology of such disorder since service.  As to the 
Veteran's PTSD, a VA medical examination and opinion for PTSD 
is not necessary in this case, because even if a medical 
opinion diagnosed the Veteran with PTSD, it would not suffice 
to corroborate the actual occurrence of the claimed 
in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  As service and post-service medical records provide 
no basis to grant the claims, and in fact provide evidence 
against the claims, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  
 
Governing Laws and Regulation with Analysis for an Acquired 
Psychiatric Disorder 

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
sustained or disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as psychoses, and therefore will be presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year after service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 
3.309.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has an acquired psychiatric 
disorder, or in the alternative, PTSD, that stems directly 
from his military service.  See the Veteran's substantive 
appeal (VA Form 9) dated June 2007.    

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, VA medical 
treatment records dated from January and February 2004 record 
diagnoses of and treatment for depression, anxiety, and 
dysthymic disorder.  Thus, there is sufficient evidence of 
current psychiatric disorders.  Consequently, the 
determinative issue is whether any of these disorders are 
attributable to the Veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

However, there is no evidence of an incurring incident.  
Shedden v. Principi, 381 F.3d at 1167.  A review of the 
evidence of record does not reveal any evidence of treatment, 
complaint, or diagnosis of an acquired psychiatric disorder 
in service or for many years thereafter.  The Board has noted 
that the Veteran's STRs have not been obtained.  As noted 
above, when STRs are lost or missing, VA has a heightened 
obligation to consider the benefit of the doubt.  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  That said, although 
there is a heightened obligation to more fully explain the 
reasons and bases for a decision - when, as here, there are 
missing STRs - this does not obviate the need for evidence 
supporting the claim.  See Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  See also Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); and Arms v. West, 12 Vet. App. 188, 194-95 
(1999).  In other words, the missing STRs do not lower the 
threshold for an allowance of a claim.  Rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, the 
Veteran has not alleged, nor has he or the RO unearthed any 
evidence to indicate, that his psychiatric disorders were 
diagnosed or treated in service.  Thus, without any evidence 
of an incurring in-service incident, service connection 
cannot be granted.

Finally, even if there were evidence of a psychiatric 
disorder in service, the third requirement for any service 
connection claim is the existence of a causal connection 
(nexus) between the in-service event and the Veteran's 
current disability.  Shedden v. Principi, 381 F.3d at 1167.  
In the present case, there is no competent medical evidence 
or opinion in the record that relates the Veteran's current 
psychiatric disorder to his active service.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Absent evidence of a 
connection and given the competent medical evidence against 
such a connection, service connection for a psychiatric 
disorder is not warranted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran's first treatment for his acquired psychiatric 
disorder is from January 2004.  There is no evidence of the 
Veteran's psychiatric disorders occurring during his time of 
service, nor has he alleged that his disorders manifested 
during service.  Thus, the evidence as a whole does not show 
continuity of symptomatology of any acquired psychiatric 
disorder since service.  Id.

A psychiatric disorder may also be service-connected by 
presumption, and will be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In his May 2009 hearing testimony, the 
Veteran asserted that he began suffering symptoms from 
immediately after service.  See pg. 5.  The Veteran is 
competent to testify to experiencing symptoms of a 
psychiatric disorder.  See Layno, 6 Vet. App. at 469; see 
also 38 C.F.R. § 3.159(a)(2).  However, the Veteran's medical 
record is negative for any complaints of or treatment for a 
psychiatric disorder until a VA medical treatment record of 
January 2004.  The Veteran acknowledges that his first 
treatment occurred at around that time.  See VA medical 
treatment record dated February 2004, and hearing testimony 
pg. 10.  In such cases, the Board is within its province to 
weigh the Veteran's testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of in-service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  The Federal Circuit 
Court has held that an extensive lapse of time between the 
alleged events in service and the initial manifestation of 
the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Here, the Board affords the Veteran's lay statements 
less probative weight in light of the lack of corroborating 
medical evidence upon discharge from service and for so many 
years thereafter.  Simply put, his lay contentions regarding 
his symptoms are outweighed by the available medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  The lack 
of complaints of a psychiatric disorder in the Veteran's 
medical records until over thirty-five years after discharge 
outweighs his subjective assertions.  Thus, since the Board 
concludes that there is no objective indication of a 
psychosis within one year after service, and the Veteran's 
psychiatric disorder cannot be service-connected by 
presumption.  

It follows that there is no basis to award service connection 
for an acquired psychiatric disorder based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Likewise, since 
there is no objective indication of a psychosis within one 
year after service, the Veteran is not entitled to 
application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Moreover, there is no evidence of in-service incurrence and 
no competent, medical evidence or opinion that relates his 
current psychiatric disorders to his periods of active 
military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Absent such evidence 
of a nexus, service connection is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder, so there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulation with Analysis for PTSD 

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  A "clear" diagnosis of 
PTSD is no longer required.  Rather, a diagnosis of PTSD must 
be established in accordance with 38 C.F.R. § 4.125(a), which 
simply mandates that, for VA purposes, all mental disorder 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the Veteran engaged in combat).

If the VA determines the Veteran did not engage in combat 
with the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

The VA should only submit a request for corroboration of an 
in-service stressor when the in-service stressor is capable 
of being documented, and there is either medical evidence of 
a diagnosis of PTSD or competent lay evidence of persistent 
or recurrent symptoms of PTSD.  See VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Topic 15, Block a.  

The Veteran contends that he suffers from PTSD as the result 
of a number of stressors which occurred during his service.  
First, he states that while serving on Suwon Air Force Base 
in South Korea, he was left unsupervised and that he treated 
an injured person/or persons by stitching together a head 
wound that the person/or persons had received.  See VA 
medical treatment record dated February 2004, the Veteran's 
stressor statements dated in June 2005, and the Veteran's 
hearing testimony pg. 7.  The Veteran also alleges that, 
during the period that he was stationed at Webb Air Force 
Base, he was:  he was required to treat an infant who "died 
in his arms."  See the Veteran's stressor statements, and 
hearing testimony pg. 3.  Third, he alleges a second infant 
with a "head injury that was dead on arrival [to the 
emergency room]."  The Veteran reports participating in 
autopsies of the two infants.  Id. and hearing testimony at 
pg. 3.  The Veteran also reports that he witnessed the 
autopsy of an airman who had died.  Id.  The Veteran also 
alleges that during basic training he was "subjected to 
cruel and unusual punishment," due to harsh treatment such 
as being burned on his face.  Id.  The Veteran generally 
alleges treating injured soldiers, and trauma due to being 
placed on standby for combat.  See the Veteran's hearing 
testimony pg. 9.  He also alleges that he had to treat 
military children.  See the Veteran's hearing testimony pg. 
9.  

Overall, the evidence of record does not demonstrate any 
combat, such that the Veteran's lay testimony alone cannot be 
used to corroborate the occurrence of any of his alleged 
stressors.  Thus, the combat presumption in connection with 
PTSD is not for application.  38 C.F.R. § 3.304(f)(1).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat Veterans).  

With regard to his alleged stressors, his stressors are 
either unverifiable or cannot be verified based on the 
information provided by the Veteran.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
Without more information to identify these events, a referral 
to the Joint Services Records Research Center (JSRRC), 
formally known as the U.S. Armed Services Center for Unit 
Records Research (USASCURR), is not warranted.  Although his 
DD Form 214 confirms that the Veteran did serve at Webb Air 
Force Base as a medical specialist, there is no evidence he 
spent time at Suwon Air Force Base in South Korea.  The 
Veteran's military occupational specialty was listed as 
medical specialist on his DD Form 214.  However, there is no 
evidence that the Veteran treated emergency room patients, 
including military service personnel or their children, nor 
is there evidence that he participated in autopsies.  In such 
an instance, a credible buddy statement from a fellow 
soldier, or some other credible corroborating evidence, is 
required in order to corroborate the alleged stressors.  
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  The Veteran has not 
submitted any buddy statement, or any other evidence to 
support his contentions.  Overall, his description of the 
stressful events has been rather vague.  While requested to 
provide supporting documents, the Veteran has failed to 
provide sufficiently specific identification of the incidents 
in the statements that he has submitted to the RO.  

Furthermore, the fact that a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him as 
suffering from PTSD "does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The Veteran's own statements 
will not be sufficient.  Id.  The Board concludes that 
without more specific information a referral to the JSRRC is 
not warranted, nor can the VA verify the Veteran's stressors, 
and service connection for PTSD cannot be granted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for PTSD.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.   



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


